UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7825


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JERRY DAVIS,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Henry M. Herlong, Jr., Senior District Judge. (6:03-cr-01092-HMH-11)


Submitted: October 26, 2020                                   Decided: October 30, 2020


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marc Allen Fernich, LAW OFFICE OF MARC FERNICH, New York, New York, for
Appellant. Peter M. McCoy, Jr., United States Attorney, Leesa Washington, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greenville,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jerry Davis appeals the district court’s opinion and order denying his motion for a

sentence reduction under the First Step Act of 2018, Pub. L. 115-391, 132 Stat. 5194, 5222.

We have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. See United States v. Davis, No. 6:03-cr-01092-HMH-

11 (D.S.C. Nov. 25, 2019). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                              AFFIRMED




                                            2